642 So.2d 1274 (1994)
STATE ex rel. Gregory FOUCHA
v.
ORLEANS CRIMINAL DISTRICT COURT.
No. 93-KH-1001.
Supreme Court of Louisiana.
September 2, 1994.
Writ granted in part, denied in part; case remanded. (1) The trial court erred in denying relator's motion to correct illegal sentence as untimely because the timeliness provisions of C.Cr.P. art. 930.8(A) do not apply to motions to correct illegal sentences made under La.C.Cr.P. art. 882, which states that illegal sentences "may be corrected at any time." State ex rel. Johnson v. Day, 92-0122 (La. 5/13/94); 637 So.2d 1062 (La.1994). (2) The district court is ordered to appoint counsel *1275 for the purpose of holding a hearing to address the merits of (a) relator's claim of illegally lenient sentence in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Husband, 593 So.2d 1257 (La.1992); State v. Childs, 629 So.2d 375 (La.1993); and (b) relator's claim (supported by the multiple bill filed in the record) that the original sentencing judge erroneously sentenced relator as a third offender when he qualified only as a second offender, considering particularly the transcript of the sentencing hearing, which reflects the intent of the original sentencing judge to sentence relator to the minimum term of imprisonment required by law.
DENNIS, J., not on panel.